ACCEPTED
                                                                                   01-15-00162-CV
                                                                          FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              3/18/2015 9:42:06 AM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK




GEORGE W. VIE III                                                   FILED IN
                                                             1st COURT OF APPEALS
PARTNER                                                          HOUSTON, TEXAS
gvie@millsshirley.com
                                                             3/18/2015 9:42:06 AM
Direct Dial (409) 761-4032 or
(713) 571-4232                                               CHRISTOPHER A. PRINE
                                                                     Clerk

                                March 17, 2015

Re:    Case No. 01-15-00162-CV; Anthony Cann v. Hometown Bank – In
       the First Court of Appeals, Houston, Texas;
             Trial Court Case No. 14CV0668


Christopher A. Prine, Clerk
First Court of Appeals
Harris County 1910 Courthouse
301 Fannin
Houston, TX 77002

Dear Mr. Prine:

       Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure, this
letter is notice of my appearance as lead counsel representing Appellee
Hometown Bank. Please note my representation on the Court’s docket.

       By copy of this letter, Appellant’s counsel is notified of my appearance.

                                     Sincerely,

                                     /s/ George W. Vie III

                                     State Bar No. 20579310

GWV/kc
Page 2
Letter to Clerk, First Court of Appeals
March 18, 2015



cc:

Via e-service to service@mastrianilaw.com

John V. Mastriani
Christopher M. Thornhill
The Mastriani Law Firm
P.O. Box 460174
Houston, TX 77056

Attorneys for Appellant